182 S.W.3d 271 (2006)
STATE of Missouri, Respondent,
v.
Aaron M. GROVES, Appellant.
No. WD 64695.
Missouri Court of Appeals, Western District.
January 24, 2006.
Mark C. Prugh, Waynesville, MO, for appellant.
Robert J. Seek, Tuscumbia, MO, for respondent.
Before LOWENSTEIN, P.J., BRECKENRIDGE and SPINDEN, JJ.

ORDER
PER CURIAM.
Aaron M. Groves was convicted, after a jury trial, of the traffic offense of failing to drive on the right half of a highway, under section 304.015, RSMo Cum.Supp.2004. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).